BEAUCHAMP, Judge.
The appellant was convicted for the offense of arson and sentenced to two years in the penitentiary, from which he appeals.
The grounds upon which a reversal of this case is asked are found in exceptions to the Court’s charge and of the failure of the court to give certain requested special charges.
The record is before us without a statement of facts and without bills of exception formally presenting the grounds for the appeal, but we have carefully examined the record as it is and do not find error presented.
Special Requested Charge No. One asks that the court submit the issue of circumstantial evidence. In the absence of a statement of facts we are unable to find any "indication in the record that the State relied upon circumstantial evidence. The court charged on none, but inconsistent with such contention, instructed the jury that the State relied solely upon the signed confession which appellant made to the officers and that unless they 'found beyond a reasonable doubt that such confession was voluntarily made, there was no evidence upon which a con*155viction could be had. No exception was taken to this charge and it is apparently concurred in by the appellant. If it was proper to give it, the court could not consistently charge on circumstantial evidence. So it affirmatively appears from the record, in our view of it, that there is no error shown by the refusal of the court to grant this request.
There are some ten or more other requested charges which the court did not give. In the first place we have no way of determining that these were appropriate charges in the absence of a statement of facts, and it appears also that they were properly covered by the court’s main charge.
Finding no error, the judgment of the trial court is affirmed.